UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6364



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUNIOR ANTHONY SIMMS, a/k/a Glandon Steve
Lynch, a/k/a Steve Brown, a/k/a Leroy Simms,
a/k/a Eric Brooks, a/k/a “Tallest”, a/k/a
“Sammo”,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-97-39; CA-02-921)


Submitted: April 29, 2004                      Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Junior Anthony Simms, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Junior Anthony Simms seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Simms has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -